DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Please verify that Fig. 1 #107 should be pointed towards the bottom of the perforated tube #105, not the outlet #106. See also par. [0054].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term NYLENE® 5133 HS and VYDENE® R533 NT in par. [00100], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10,17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8,17 line(s) 2 sets forth the limitation “generally washer shaped”. There are many different types of washers (flat, fender, split lock, finishing, tooth lock, dock, square, ogee, spring, etc.) and without a clear definition of “generally washer shaped”, the claim scope is unclear. See also par. [0015,0088].
Furthermore, the term “generally washer shaped” is a relative term which renders the claim indefinite. The term “generally washer shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shapes (e.g. a truncated cone) are considered “generally washer shaped”.
Claim 10 line(s) 2 sets forth the limitation “generally circular shape”. The term “generally circular shape” is a relative term which renders the claim indefinite. The term “generally circular shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shapes (e.g. oval or round with internal teeth) are considered “generally circular shape”.
Claim 17 line(s) 3 sets forth the limitation “generally circular path”. The term “generally circular path” is a relative term which renders the claim indefinite. The term “generally circular path” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shapes (e.g. oval or round with internal teeth) are considered “generally circular path”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,8,11,14,18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUNDBORG (US 1849582).
Regarding claims 1,14,18,  LUNDBORG teaches a liquid filter (title, Figs.) comprising:
a plurality of filter plates (Fig. 1 #14,15) stacked along a longitudinal axis (following stud #9 of Fig. 1) with the filter plates parallel, each of the filter plates having a respective outer rim (as shown in Figs. 3,4 #14,15), a respective first face (e.g. as shown in Fig. 3) and a respective second face (opposite face of Fig. 3) opposite the first face, and each of the filter plates defining a respective opening therethrough (Fig. 3 #10) from the first face to the second face, the respective outer rim forming a respective first peripheral edge (e.g. Fig. 3 #14) at the first face and a respective second peripheral edge (e.g. Fig. 3 #15) at the second face,
wherein the filter plates are parallel and spaced apart to define, for each adjacent pair of the filter plates, a respective inlet gap (e.g. Fig. 1 #18; P1/right C/L99-P2/left C/L3) for flow of fluid therebetween from the first and second peripheral edges to the openings of the filter plates, and
the first peripheral edge is radially misaligned from the second peripheral edge to form an offset gap interface for each adjacent pair of the filter plates (see e.g. Fig. 5).
Regarding claim 4,  LUNDBORG teaches (necessarily) that the first faces of the filter plates are each oriented toward a same axial direction. Note that the plates are stacked such that the recess (Fig. 3 #19) is aligned for receipt of a pin (Fig. 7 #20; P2/left C/L13-20).
Regarding claim 8,  LUNDBORG teaches for each of the filter plates, the filter plate is “generally washer shaped” (Fig. 3) and comprises an inner rim defining the opening (rim defining the central aperture, Fig. 3 #10).
Regarding claims 11,19,  LUNDBORG teaches a mandrel (Fig. 1 #9), the filter plates being mounted over the mandrel such that the mandrel extends through the openings of the filter plates (P1/right C/L78-82).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDBORG (US 1849582) in view of BELLHOUSE (US 4636309).
Regarding claims 2-3,15,20,  LUNDBORG does not teach the outer rim is tapered. However,  BELLHOUSE teaches a transfer membrane apparatus (title, Figs.) including a stacked-plate filter apparatus (Fig. 31) including an outer rim (Fig. 1 #8) of a filter plate (Fig. 1 #7) having a linear taper forming a faired inlet (Fig. 1 #8; C3/L48-50), which one having ordinary skill in the art would recognize as providing a smoother fluid inlet flow.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter plates of LUNDBORG with a tapered outer rim as taught by BELLHOUSE in order to provide a faired inlet for smoother fluid flow. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Claim(s) 5-7,9-10,12-13,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDBORG (US 1849582) in view of HEMSTOCK (US 20180161705).
Regarding claims 5-7,16, LUNDBORG teaches a gap between the plates (LUNDBORG Fig. 1 #18) and an offset space between the edges of the plates (LUNDBORG Fig. 5 #14,15). LUNDBORG does not specify the thickness of the inlet gap or an offset distance. However, HEMSTOCK teaches a stacked-plate filter and a method of use (title, Figs.) including a plurality of filter plates (Fig. 1 #110) stacked along a longitudinal axis (Fig. 1 #130) with the filter plates parallel (par. [0009]), each of the filter plates having a respective outer rim (Fig. 2A,B #122), a respective first face (e.g. as shown in Fig. 2A) and a respective second face (opposite face of Fig. 2A) opposite the first face, and each of the filter plates defining a respective opening therethrough (Fig. 2A #118) from the first face to the second face, the respective outer rim forming a respective first peripheral edge at the first face and a respective second peripheral edge at the second face (as shown in Figs. 2A,B),
wherein the filter plates are parallel and spaced apart to define, for each adjacent pair of the filter plates, a respective inlet gap (Fig. 1 #111; par. [0057]) for flow of fluid therebetween from the first and second peripheral edges to the openings of the filter plates, and
the plates are radially misaligned from each other to form an offset gap interface for each adjacent pair of the filter plates (see Fig. 5B; abstract; par. [0063]); and
a gap (Fig. 5B #G) between the plates are in the order of about 100 microns (par. [0052]), which anticipates the claimed range of e.g. 1,000 micrometers or less (instant claim 6). An offset distance (Fig. 5B #212) is not explicitly stated, but implied to be small and about the same order as the gap (see Fig. 5B; par. [0064]) and would anticipate the claimed range of 500 micrometers or less or 2-500 micrometers (instant claim 5,16). In considering the disclosure of HEMSTOCK, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Note that HEMSTOCK teaches the gap distances filter undesirable particles (par. [0002] and the offset distance is sufficient to disable jamming or clogging forces that retain particulates (abstract; par. [0064]).
Note that LUNDBORG teaches further that the plate gaps/spaces makes the filter (P1/left C/L4-8), which may be made a suitable distance for filtration (P3/right C/L87-94). LUNDBORG teaches offset distance and gap thickness are a results-effective variables that affects the filter structure and properties (particle filtration) and would be optimized within the claimed ranges (instant claims 5-7,16) for the desired filtration and anti-clogging affect as taught by HEMSTOCK. See MPEP 2144.05 II, A & B.
Regarding claims 9-10,17, LUNDBORG teaches the plates are mounted on a central stud (Fig. 1 #9). LUNDBORG does not teach a keyway notch. However, HEMSTOCK teaches a stacked-plate filter and a method of use (title, Figs.; see rejection above incorporated by reference). HEMSTOCK further teaches the inner rim defines a keyway notch (Fig. 2A #132) therein for the purpose of ease of alignment and assembly of the plates to the central pipe (Figs. 1A,B #105; par. [0068]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter plates of LUNDBORG with a notch on the inner rim as taught by HEMSTOCK in order to provide alignment and assembly of the plates to the central stud. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding the extension, the shape of the inner rim is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MPEP 2144.04.IV(B).
Regarding claims 12-13, LUNDBORG teaches a stud (Fig. 1 #9) to hold the filter plates and an outlet (Fig. 1 #4) for collection of the filtrate, but does not teach a perforated pipe. However, HEMSTOCK teaches a stacked-plate filter and a method of use (title, Figs.; see rejection above incorporated by reference). HEMSTOCK further teaches a mandrel (Figs. 1A,B #105; par. [0078]), the filter plates being mounted over the mandrel such that the mandrel extends through the openings of the filter plates (par. [0054]);
wherein the mandrel comprises a perforated pipe (par. [0054]) and a longitudinally extending key (Fig. 1B #131; par. [0077]) protruding from an outer periphery of the perforated pipe (Fig. 1B; par. [0054]);
wherein the perforated pipe defines a plurality of perforations (Fig. 1C; par. [0054,0068]) arranged and aligned in axially extending columns spaced apart about a circumference of the perforated pipe (Fig. 1C).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of LUNDBORG to include a perforated pipe as taught by HEMSTOCK in order to provide an alternative means for collection of the filtrate. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777